UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1289


PAMELA DIZ,

                     Plaintiff - Appellant,

       v.

REBECCA MARTIN, Owner Financer; FRANCIS TACY; JEFF TACY; SERGIO
DE SOUSA; ADAM BULL, Attorney; SABRINA DIZ; KELLY MARLER, Social
Worker; LARAMIE COLLINS; BRITNEY SHULTZ; REGENERATION
STATION; JONATHAN MCELROY, Attorney; ASHEVILLE POLICE
DEPARTMENT; MISSION HOSPITAL AFFILIATES; MCINTOSH LAW FIRM,
Attorneys; STORMY SPICER; LOUIS VEGA,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:17-cv-00319-MR-WCM)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela Diz, Appellant Pro Se. Elizabeth Clare Franks, MCANGUS GOUDELOCK &
COURIE, PLLC, Asheville, North Carolina; Richard Samuel Daniels, PATLA, STRAUS,
ROBINSON & MOORE, PA, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pamela Diz appeals the district court’s order denying her Fed. R. Civ. P. 60(b)

motion for reconsideration of the court’s previous order dismissing Diz’s complaint as

frivolous. We have reviewed the record and find no reversible error. Accordingly, we

grant Diz’s motion to amend her informal brief and affirm for the reasons stated by the

district court. Diz v. Martin, No. 1:17-cv-00319-MR-WCM (W.D.N.C. Feb. 25, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2